FILED
                                                                               May 10, 2021
                                                                               09:19 AM(CT)
                                                                            TENNESSEE COURT OF
                                                                           WORKERS' COMPENSATION
                                                                                  CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT JACKSON

 LIT’L NA SHIELDS,                                    ) Docket No. 2020-07-0143
      Employee,                                       )
 v.                                                   )
 THYSSEN KRUPP ELEVATOR CORP.,                        ) State File No. 5160-2018
      Employer,                                       )
 And                                                  )
 AGRI GENERAL INS. CO.,                               ) Judge Allen Phillips
      Carrier.                                        )


          COMPENSATION ORDER GRANTING SUMMARY JUDGMENT


        This case came before the Court on May 4, 2021, on Thyssen Krupp’s Motion for
Summary Judgment. Thyssen Krupp contended Mr. Shields filed his Petition for Benefit
Determination outside the one-year statute of limitations; Mr. Shields contended he timely
filed the petition. For the following reasons, the Court agrees with Thyssen Krupp and
grants the motion.

                                  Facts and Argument

      Thyssen Krupp submitted the following statement of undisputed material facts:

      1. Mr. Shields sustained an injury on August 17, 2017.
      2. Thyssen Krupp accepted the claim and paid medical benefits.
      3. Mr. Shields reached maximum medical improvement on January 30, 2019, and
         the authorized physician gave him an impairment rating on February 6.
      4. Thyssen Krupp issued the last voluntary payment of medical benefits on March
         1, 2019, a payment for the February 6 date of service.
      5. Thyssen Krupp issued the last voluntary payment to Star Physical Therapy on
         January 23, 2019, for treatment provided on January 16, 2019.
      6. Thyssen Krupp made no further payments to Star after January 23, and Star
         claims no outstanding balance.

                                            1
       7. Mr. Shields filed the Petition for Benefit Determination on March 5, 2020.

       Mr. Shields agreed with those facts with two exceptions.

       First, he disputed that Thyssen Krupp’s last voluntary payment of medical benefits
occurred on March 1. Instead, he contended that March 1 was the last “cash payment,” but
the “last voluntary payment of benefits” was actually April 5, 2019, the date that Star
completed a discharge summary.

       Second, Mr. Shields disputed that Thyssen Krupp made the “last voluntary
payment” to Star on January 23. Instead, he contended that the term “last voluntary
payment” includes the “furnishing of medical services,” and that Star last provided medical
services on April 5. In support, he offered the affidavit of Star’s medical records custodian,
who stated that Mr. Shields was provided “medical services” until his treatment file was
closed upon completion of the April 5 discharge summary. The custodian further stated
that: “Even though Mr. Shields was not actually seen by our company after January of
2019, we did not immediately close his file until such time as it became clear that the
patient would not be referred back to us by the referring doctor for additional therapy.”

                                     Thyssen Krupp’s Position

       Because Thyssen Krupp voluntarily paid benefits, it relied on Tennessee Code
Annotated section 50-6-203(b)(2), which requires that an employee file a Petition for
Benefit Determination within one year from the latter of the date of last authorized
treatment or the date that the employer ceased making payments on behalf of the employee.
Further, under section 203(c), the issuing date of the last payment by the employer, rather
than the date of the payment’s receipt, is controlling.

       Looking to the requirements of section 203(b)(2), Thyssen Krupp contended that
Mr. Shields’s last medical treatment occurred on January 30, 2019, when the authorized
physician placed him at maximum medical improvement, and it last paid a medical bill on
March 1, 2019. Thus, both the last date of treatment and the date that Thyssen Krupp ceased
payments of compensation were more than one year before Mr. Shields filed his petition
on March 5, 2020.

       Further, Thyssen Krupp contended that neither payments to Star, nor the lack of
them, have any bearing on the statute of limitations. Mr. Shields last received treatment at
Star on January 16, 2019, and Thyssen Krupp paid for that treatment on January 23. Star
did not bill Thyssen Krupp for the April 2019 discharge summary, and Star does not claim
an outstanding balance.




                                              2
                                            Mr. Shields’s Position

        Mr. Shields contended that the words “last voluntary payment” are a “term of art
used in the Tennessee Workers’ Compensation Act” and include the furnishing of medical
services. He relied upon Universal Underwriters Ins. Co. v. A.J. King Lumber Co., 553
S.W.2d 749 (Tenn. 1977), where the court noted the law then in effect required an
employee to file suit “within one (1) year from the time the employer shall cease making
payments of benefits.” See Tenn. Code Ann. § 50-1003 (statute then in effect). In that case,
the employer began paying medical benefits but then stopped for two years before
resuming. The court held that this stoppage did not constitute a “ceasing” of payments
because the employer continued the voluntary provision of medical services. The court
stated that the “furnishing of medical services by a physician employed by the employer or
insurer [was] a ‘voluntary payment of compensation.’” 1 (Emphasis added).

       Mr. Shields argued the same logic should apply here; specifically, Star was
authorized by Thyssen Krupp and provided medical services through April 2019. He
asserted that Star did not complete the discharge summary until April because “they were
suspecting. . .Mr. Shields would be sent back for additional physical therapy.” “When it
became clear” that Mr. Shields would not be referred back, Star completed the discharge
summary in April, less than one year before the filing of the petition.

                                                Analysis

        Summary judgment is appropriate “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” Tenn. R. Civ. P. 56.04 (2020). To prevail, Thyssen Krupp must do one
of two things: (1) submit affirmative evidence that negates an essential element of Mr.
Shields’s claim, or (2) demonstrate that Mr. Shields’s evidence is insufficient to establish
entitlement to further benefits. Tenn. Code Ann. § 20-16-101; see also Rye v. Women’s
Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).

        Under section 203(b)(2), an essential element of Mr. Shields’s claim is that he must
file a Petition for Benefit Determination within one year of his last authorized treatment or
within one year of when Thyssen Krupp ceased payments, whichever is later. The Court
agrees with Thyssen Krupp that he did neither.

      First, the Court finds that Mr. Shields’s last authorized treatment occurred on
January 30, 2019, when the authorized treating physician last saw him. In Blocker v. Reg’l
Med. Ctr., 722 S.W.2d 660, 662-63 (Tenn. 1987), the Tennessee Supreme Court stated

1
 The Universal court noted the payment of temporary total disability benefits within one year of the filing
of a complaint. The case is silent as to why those payments did not toll the statute of limitations.

                                                    3
“although mere referral by the employer of the employee to a physician for evaluation or
examination is not of itself voluntary provision of compensation, the expenses of medical
care or treatment actually rendered by a designated physician to whom the employee has
been referred by the employer . . . constitutes voluntary compensation within the meaning
of T.C.A. § 50-6-203.” (Emphasis added.) Here, contrary to Mr. Shields’s argument, Star
last rendered actual treatment on January 16, not on April 5 when Star merely completed a
discharge summary that detailed previous treatment. Star’s custodian confirmed this fact
when he said in his affidavit that, “Mr. Shields was not actually seen by our company after
January of 2019.”

       Universal is distinguishable. There, the question was not whether the employee
received actual treatment but rather when it occurred.

      Second, there is no dispute that Thyssen Krupp issued the last payment of medical
expenses on March 1, 2019, more than one year before the filing of the Petition for Benefit
Determination.

       Thus, the Court finds no genuine issue of material fact that Mr. Shields filed the
Petition for Benefit Determination outside the statute of limitations and holds Thyssen
Krupp is entitled to summary judgment as a matter of law.

IT IS, THEREFORE, ORDERED AS FOLLOWS:

   1. The Court grants Thyssen Krupp’s motion for summary judgment and dismisses
      Mr. Shields’s claim with prejudice to its refiling.

   2. Unless appealed, this order shall become final in thirty days.

   3. The Court assesses the $150.00 filing fee against Thyssen Krupp, for which
      execution might issue as necessary. Thyssen Krupp shall pay the filing fee to the
      Court Clerk within five business days of the order becoming final.

   4. Thyssen Krupp shall file Form SD-2, Statistical Data form, with the Court Clerk
      within five business days of this order becoming final.

       ENTERED May 10, 2021.



                                          ______________________________________
                                          JUDGE ALLEN PHILLIPS
                                          Court of Workers’ Compensation Claims


                                            4
                             CERTIFICATE OF SERVICE

 I certify that a copy of this Order was sent as indicated on May 10, 2021.
          Name                 Via Mail       Via Email             Service Sent To:

Jeffrey P. Boyd,                                  X         jboyd@borenandboyd.com
Employee’s Attorney                                         jballard@borenandboyd.com
Hailey H. David,                                  X         davidh@waldrophall.com
Employer’s Attorney                                         smithj@waldrophall.com



                                           ______________________________________
                                           Penny Shrum, Court Clerk
                                           Wc.courtclerk@tn.gov




                                              5